IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40054
                        Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus


ROBERTO RENE DEL CARMEN-MARTINEZ,
also known as Gerardo Cisneros Gonzalez,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-391-1
                      --------------------
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Del Carmen-Martinez has received a copy of

counsel’s brief and motion but has not filed a response.     Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40054
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.